Citation Nr: 1522802	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for residuals of a fracture of the coccyx (coccyx disability).

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office in Waco, Texas (RO).  In November 2011, the Board remanded the issues listed on the title page, as well as the issues of entitlement to service connection for a left ankle disability, a bilateral foot disability, and a right eye disability, to the RO for additional treatment records and examinations with nexus opinions.  

In response to the Board's remand, additional VA treatment records and VA examinations with nexus opinions on the issues listed on the title page were obtained in 2013.  Consequently, there has been substantial compliance with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

A May 2013 rating decision granted entitlement to service connection for left ankle sprain and assigned a 10 percent rating effective March 11, 2008.  An August 2013 rating decision granted entitlement to service connection for bilateral pes planus with callouses and assigned a 10 percent rating effective March 11, 2008.  An October 2013 rating decision granted entitlement to service connection for a right eye disability and assigned a 0 percent rating effective July 16, 2009.  Consequently, the issues of entitlement to service connection for a left ankle disability, a bilateral foot disability, and a right eye disability have been granted in full and are no longer part of the current appeal.

The Veteran and his mother testified at a travel board hearing with the undersigned Veterans Law Judge (VLJ) sitting at the RO in December 2011, and a copy of the hearing transcript is of record.

The issue of entitlement to service connection for bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral shoulder disability that is causally related to his military service or to service-connected disability.

2.  The Veteran does not have a neck disability that is causally related to his military service or to service-connected disability.

3.  The Veteran does not have a coccyx disability that is causally related to his military service or to service-connected disability.

4.  The Veteran does not have a bilateral hand disability that is causally related to his military service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).
2.  The criteria for service connection for a neck disability are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a coccyx disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the February 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations, with nexus opinions, were obtained in February and September 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February and September 2013 examinations and nexus opinions obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion on whether the Veteran has each disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his 
December 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has 
had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  



In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2011 hearing, the Veteran's representative, Texas Veterans Commission, and the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  The case was subsequently remanded in November 2012 to the RO for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for a bilateral shoulder disability, for a neck disability, for a coccyx disability, and for a bilateral hand disability, which he contends were related to an automobile accident incurred in service.  Because all of the disabilities at issue are musculoskeletal and because the Veteran contends that they all are related to the same motor vehicle accident in service, the Board will address all of the disabilities together.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any pertinent complaints or clinical findings on enlistment medical history and medical examination reports in October 1979 or on separation medical history and medical examination reports on November 18, 1983.  It was noted on service treatment records dated on November 19, 1983 that the Veteran was in a motor vehicle accident in which he was thrown from his vehicle after hitting a tree.  He complained of left scapula, left hip, and head pain.  An examination revealed mild pain in the deltoid with normal range of motion.  The assessments included multiple injuries secondary to a motor vehicle accident and contusion of the left shoulder.  The Veteran complained on November 21, 1983 of back pain since the motor vehicle accident, and tenderness was noted.

VA treatment records dated from December 2000 to September 2007 reveal that the Veteran complained in December 2000 of pain in his hands, knees, hips, and back.  It was noted that he had been in motor vehicle accidents in 1983, 1992, 1997, and 2005.  He noted hip pain since 1996 or 1997.  The impression was mild to moderate degenerative changes in the shoulders, knees, wrists, and right hip per a bone scan.  The assessments in December 2000 were chronic low back and hip pain, examination unremarkable; and bilateral carpal tunnel syndrome (CTS).  The assessment in August 2004 was right shoulder pain, most likely subacromial bursitis.  X-rays of the lumbar spine in February 2005 showed spina bifida occulta at L5.  When seen in the rheumatology clinic in March 2007, the Veteran reported a history of musculoskeletal pain since a motor vehicle accident in service, resulting in pain in the hips, low back, and coccyx, with subsequent problems in the knees ankles, and hands.  His problems were exacerbated by a motor vehicle accident in October 2005, when he hit a deer while riding a motorcycle and incurred a tibial fracture. 

The Veteran complained on VA evaluation in October 2007 of low back pain.  The diagnoses on general medical evaluation were chronic lumbosacral strain without radiculopathy, as likely as not related to service motor vehicle accident; and bilateral hand arthralgia with a normal examination.

VA musculoskeletal examinations were conducted in May 2008.  X-rays of the shoulders showed degenerative changes and X-rays of the neck showed anterior osteophyte formation at C5-C6 and C6-C7.  A NCV/EMG evaluation showed moderate bilateral CTS.  On VA evaluation of the joints in May 2008, the impressions were myofascial pain, strain of the shoulders; and bilateral CTS of the hands.  The diagnoses on evaluation of the spine in May 2008 were cervical spine strain, myofascial-type pain; and lumbosacral strain with degenerative changes.  It was noted that the cervical spine condition was not the result of the Veteran's low back disability.

VA evaluations of the joints were again conducted in December 2008 and April 2009.  The diagnoses were degenerative joint disease of the shoulders, less likely than not related to service, with history of motor vehicle accident after service; and left hip pain associated with mild degenerative joint disease, less likely than not related to service as it began in 1996 or 1997 rather than 1983.
The Veteran testified at his December 2011 travel board hearing that he incurred multiple injuries in an automobile accident in service in November 1983, that he has had periodic musculoskeletal problems ever since service but he did not go for treatment until 3-4 years after discharge.  The Veteran's mother testified that he was physically normal when he enlisted in the service but had musculoskeletal problems when he returned from service.  

A fracture of the coccyx was noted in VA records for November 2012.

In response to the November 2012 Board remand, the Veteran underwent several VA musculoskeletal examinations, which included review of the record and in-person examination of the Veteran, in February 2013.  The examiner noted on evaluation of the shoulders that there was nothing in the Veteran's service treatment records involving a chronic shoulder condition and that it was less likely as not that any current shoulder disability is related to service injury.  On examination of the neck, the diagnosis was degenerative joint disease/degenerative disc disease of the cervical spine.  The examiner concluded that the Veteran's current neck condition was less likely as not related to service injury because of a lack of evidence in the service treatment records linking his current neck condition to service, including the November 1983 motor vehicle accident.  Although the Veteran complained of numbness of the hands, no current disability was found on examination of the hands.  It was concluded that it was less likely as not that the Veteran had a current hand disability related to service or to service-connected low back disability.  The examiner noted that it was anatomically impossible for the Veteran's hand complaints to be secondary to his low back disability.

It was noted on VA evaluation in September 2013 that the Veteran had chronic sacrococcygeal pain, most likely from an old fracture.  He gave a history of a motor vehicle accident in service in which the vehicle in which he was riding rolled over and he sustained a severe contusion to his coccyx and a left leg fracture, with sacrococcygeal pain since service.  It was noted that X-rays of the low back in January 2007 showed a questionable nondisplaced S4 fracture.  Current X-rays of the sacrum and coccyx revealed mild anterior angulation of the coccyx.  It was pointed out by the examiner that the low back X-rays in January 2007 were in response to the Veteran's complaints of a 10 year history of tailbone pain that has recently gotten worse.  This would put the beginning of the coccyx pain in 1997, which was 14 years after service discharge.  The examiner also noted that there were no coccyx complaints after the motor vehicle accident and that the record indicates that the Veteran broke his left leg in 2005, not in 1983, after he had a deer while riding a motorcycle.  

After review of the evidence and examination of the Veteran, the examiner concluded in September 2013 that the Veteran's coccyx disability was not incurred in or aggravated by service because there were no complaints in service and because his coccyx pain did not start until a number of years after service discharge.  His coccyx disability was also not secondary to his service-connected low back disability, as his degenerative disease of the low back was noted to be relatively minor.  Finally, the examiner concluded that any disability of the veteran's neck or shoulders was less likely as not related to, the result of, or aggravated by his service-connected low back disability because it was not anatomically possible for the low back to affect the neck or shoulders.  

It was reported on VA treatment records for June 2013 that an EMG of the back and leg was normal.  

The evidence of record does not show that the Veteran currently has a shoulder, neck, coccyx, or hand disability that is causally related to service or to service-connected low back disability.  Although he was in a motor vehicle accident in service on November 19, 1983, the specific only disability diagnosed was a contusion of the left shoulder.  There is no subsequent medical evidence of disability until April 2000, at which time the Veteran noted that he had been in motor vehicle accidents on three occasions after service discharge, including in 1997.  There is medical evidence in the record that the Veteran said that his coccyx pain began in approximately 1997, which is a number of years after service discharge and coincides with the time of a motor vehicle accident.  Moreover, the VA opinions on file in May 2008, December 2008, April 2009, February 2013, and September 2013, which are based on a review of the record and examination of the Veteran, and which contain a rationale for the opinions, are against the claims.  The only opinion on file in favor of any of the issues on appeal is the March 2007 treatment notation linking the Veteran's musculoskeletal pain to his service motor vehicle accident.  However, this opinion does not include a discussion of the evidence with a rationale.  The evidence is also against a finding that the musculoskeletal disabilities at issue are secondary to service-connected low back disability, as it was noted by the VA examiner in September 2013 that it was anatomically impossible for a disability of the shoulder, neck, or hand to be caused by the Veteran's low back disability.  His coccyx disability was considered to be more likely due to an old fracture related to post-service motor vehicle accidents rather than his service-connected low back disability.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran asserted at his travel board hearing that he has experienced intermittent problems with musculoskeletal symptomatology since service.  However, he has also reported that his coccyx pain began in approximately 1997.  Additionally, VA examiners concluded that the evidence did not support a finding that the Veteran has degenerative disease that is related to service injury because there is no evidence of a chronic condition, including arthritis, in service or for a number of years after service discharge.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  As such, the Board finds the VA opinions against the claims to be of greater probative value that the Veteran's contentions of continuity of symptomatology.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a shoulder, neck, coccyx, or hand disability due to service.  The diagnosis of a musculoskeletal disability, such as degenerative joint disease, and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a bilateral shoulder disability, a neck disability, a coccyx disability, and a hand disability, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for a coccyx disability is denied.  

Entitlement to service connection for a bilateral hand disability is denied.  


REMAND

With respect to the issue of entitlement to service connection for bilateral hip disability, to include on a secondary basis, VA obtained a nexus opinion in September 2013 in which it was concluded that the Veteran's did not have a hip disability secondary to service-connected low back disability because there was no hip disease present.  However, the Board would note that arthritis of the right hip was reported in April 2000 and left hip was noted in April 2009.  Consequently, additional development is needed prior to a decision by the Board to clarify whether the veteran has arthritis of the hips and, if so, whether it is causally related to service or to service-connected low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain an additional VA medical opinion from the medical professional who evaluated the Veteran in September 2013 to clarify whether he has a hip disability, including arthritis, that is causally related to service or to his service-connected low back disability.  After review of the record, the reviewer will opine as to whether it is at least as likely as not (50 percent probability or more) that any hip disability found was caused or aggravated beyond normal progression by service or his service-connected low back disability.

The above opinion should include a discussion of the medical evidence of record, including the 2000 and 2009 findings of degenerative joint disease.    

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation is defined as a permanent worsening beyond 
the natural progression of the disability.
If the examiner who evaluated the Veteran in September 2013 is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional evaluation of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

A complete rationale must be provided for any opinion offered.

2.  After the above, the AMC/RO will readjudicate the claim of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back disability, based on all of the evidence of record.  

3.  If the benefit sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


